Case: 18-30914      Document: 00514943656         Page: 1    Date Filed: 05/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-30914                            May 6, 2019
                                                                            Lyle W. Cayce
MICHAEL WILLIAMS,                                                                Clerk


              Plaintiff - Appellant

v.

TRINITY MEDICAL MANAGEMENT, L.L.C.; HYPERION SAFETY
SERVICES, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-353


Before HAYNES, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Michael Williams settled his personal injury lawsuit with Trinity
Medical Management and Hyperion Safety Services (collectively “Trinity”).
The settlement agreement required Williams to “defend, indemnity [sic], and
hold harmless Trinity and Hyperion from and against any and all claims
arising out of this incident, including, but not limited to any contribution or



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30914    Document: 00514943656     Page: 2   Date Filed: 05/06/2019



                                 No. 18-30914
tort indemnity claims by U.S. Well Services, LLC and Inflection Energy, LLC.”
When U.S. Well Services filed a contract claim against Trinity in separate
litigation arising out of the personal injury incident, Trinity sought
indemnification from Williams. Williams sought a declaratory judgment in the
district court that he was not required to indemnify Trinity. He argued that
the indemnification clause could not be read to include indemnification for
contract claims.     Trinity filed a counterclaim and moved for summary
judgment on its argument that the indemnification clause was valid and
Williams was required to indemnify them. The district court granted Trinity’s
motion, finding that “any and all claims” meant “any and all claims,” and
Williams appealed.
      We have reviewed the briefs, the applicable law, and relevant parts of
the record, and heard oral argument.        The district court committed no
reversible error. The judgment is affirmed, essentially on the basis carefully
explained by the district court in its 40-page July 18, 2018 Order.




                                       2